IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. WR-82,827-03 & WR-82,827-04



                      EX PARTE JERRY PAUL ROSE, Applicant



          ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
      CAUSE NOS. B09410-2 & B09540-2 IN THE 198TH DISTRICT COURT
                         FROM KERR COUNTY

       Y EARY, J., filed a concurring opinion in which K EASLER, and H ERVEY, JJ.,
joined.

                                CONCURRING OPINION

       Adhering to the views expressed in my concurring opinion in Ex parte Pointer, ___

S.W.3d ___, Nos. WR-84,786-01 & WR-84,786-02 (Tex. Crim. App. del. June 8, 2016), I

join in the Court’s disposition of these cases.




FILED: June 29, 2016
DO NOT PUBLISH